                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


EDDIE MARLOW,

                       Plaintiff,

       v.                                                      Case No. 19-C-1276

MILWAUKEE COUNTY JAIL,

                       Defendant.



                                      SCREENING ORDER


       Plaintiff, an inmate at Milwaukee County Jail and representing himself, filed a complaint

under 42 U.S.C. § 1983, alleging that his civil rights were violated. This matter comes before the

court on Plaintiff’s motion for leave to proceed without prepaying the full filing fee and to screen

the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy of

his prison trust account statement for the six-month period immediately preceding the filing of his

complaint, as required under 28 U.S.C. § 1915(a)(2) and was assessed an initial partial filing fee of

$16.89, but informed the court that he cannot pay the filing fee until he is released. Plaintiff lacks

the funds to pay the partial filing fee. Therefore, the court waives the initial partial filing fee. 28

U.S.C. § 1915(b)(4).
                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A claim

is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker

v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       Plaintiff claims that an inmate kicked him in the face while he was handcuffed to a bench

during his booking at Milwaukee County Jail. The alleged kick occurred when one of the officers

walked away from the inmate. When Plaintiff asked for medical assistance, one of the officers said

“welcome” to county jail, instead of providing assistance. Plaintiff claims he suffered a swelled lip


                                                -2-
and a bump on the back of his head from his head hitting the wall. He has also suffered mental

distress, including bad dreams of being kicked in the face. According to Plaintiff, the police took

photos of his injuries and asked if he would like to press charges on the inmate.

                                     THE COURT’S ANALYSIS

          Plaintiff names Milwaukee County Jail as the only defendant in his lawsuit. Milwaukee

County Jail is not a suable entity under 42 U.S.C. § 1983. Dawson v. Milwaukee Cty., No.

15-CV-76, 2015 WL 13228062, at *2 (E.D. Wis. Nov. 20, 2015); Omegbu v. Milwaukee Cty., 326

F. App’x 940, 942 (7th Cir. 2009); Buchanan v. City of Kenosha, 57 F. Supp. 2d 675, 679 (E.D.

Wis. 1999). “[T]he doctrine of respondeat superior is not available to a plaintiff in a section 1983

suit.” W. By & Through Norris v. Waymire, 114 F.3d 646, 649 (7th Cir. 1997); see also Monell v.

Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978). A governmental entity is liable

under § 1983 only when its “policy or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the injury.” Monell, 436 U.S.

at 694.

          Even if Plaintiff named the police officer described in his complaint as a defendant,

Plaintiff’s allegations against him would not support an Eighth Amendment claim for deliberate

indifference to either a substantial risk of harm or to a serious medical need. Because there is no

allegation that the officer had any reason to believe Plaintiff would be attacked in the brief period

of time he left him in the booking area, there is no basis for concluding the officer was deliberately

indifferent to a risk of harm. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“We hold instead

that a prison official cannot be found liable under the Eighth Amendment for denying an inmate

humane conditions of confinement unless the official knows of and disregards an excessive risk to


                                                -3-
inmate health or safety; the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the inference.”). Since

Plaintiff appears to have been a pretrial detainee at the time of the incident, the Fifth Amendment,

as opposed to the Eighth Amendment likely applies. But the result is the same. Vince v. Rock

County, 410 Fed. Appx. 970, 971 (7th Cir. Nov. 18, 2010) (“Farmer concerned the eighth

amendment; Vince does not contend that the fifth amendment, which applies to pretrial detainees,

see Bell v. Wolfish, 441 U.S. 520 (1979), employs a different standard.”).

       Any claim of deliberate indifference to Plaintiff’s medical needs likewise fails. Establishing

a claim of deliberate indifference to a serious medical need requires allegations of (1) an objectively

serious medical condition and (2) an official’s deliberate, i.e. subjective, indifference to that

condition. See Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015). The medical condition must

be objectively and subjectively serious. Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011). “A

medical need is considered sufficiently serious if the inmate’s condition ‘has been diagnosed by a

physician as mandating treatment or . . . is so obvious that even a lay person would perceive the

need for a doctor’s attention.’” Id. (citing Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005)).

       Notably, not all physical injuries amount to an objectively serious medical condition. The

Seventh Circuit has found that a “split lip and swollen cheek” are not sufficiently serious. See

Pinkston v. Madry, 440 F.3d 879, 891 (7th Cir. 2006). Likewise, a “one-inch laceration to an

arrestee’s temple, that was neither deep enough or long enough to require stitches, and a scraped

elbow did not require prompt medical attention under the Eighth Amendment.” Id. (citing Davis

v. Jones, 936 F.2d 971, 972–73 (7th Cir. 1991)). Plaintiff’s allegations that he suffered a “swelled

lip” and a “bump” to the head are not facts that suggest a medical condition so severe that prompt


                                                 -4-
treatment was necessary or obvious. If Plaintiff’s condition was not a serious medical condition,

then the officer’s failure to obtain medical care could not constitute the kind of deliberate

indifference needed to give rise to a constitutional violation.

       As such, this plaintiff has provided no arguable basis for relief, having failed to make any

rational argument in law or fact to support his claims. See House v. Belford, 956 F.2d 711, 720 (7th

Cir. 1992) (quoting Williams v. Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub nom. Neitzke

v. Williams, 490 U.S. 319 (1989)).

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 6) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

       IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If Plaintiff

is transferred to another institution, the transferring institution shall forward a copy of this Order

along with Plaintiff’s remaining balance to the receiving institution.




                                                -5-
        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined and emailed to DLSFedOrdersEastCL@doj.state.wi.us. A

copy of this order should also be sent to the Milwaukee County Sheriff and to Dennis Brand, 821

W. State Street, Room 224, Milwaukee, WI 53202.

        Dated at Green Bay, Wisconsin this 5th day of November, 2019.

                                                  s/William C. Griesbach
                                                  William C. Griesbach, District Judge
                                                  United States District Court

 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
 extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline. See
 Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal Rule
 of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure 60(b).
 Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry of
 judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable
 time, generally no more than one year after the entry of judgment. The court cannot extend these
 deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                    -6-
